IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00235-CV
No. 10-06-00239-CV
 
In re
Carl Long
 
 

Original Proceedings
 

ORDER

 
On October 6, 2006, the Clerk of this Court
received several documents from Relator Carl Long in the above-referenced
original proceedings.
In No. 10-06-239-CV, the Clerk received and filed
Long’s “Motion to Show Relator Complies with Order Issued and Exhibit as
Proof.”  The Court will treat this document as a supplemental record.  Tex. R. App. P. 52.7(b).
            In No. 10-06-235-CV, the Clerk
received, but inadvertently did not file, Long’s “Motion to Submit Exhibits to
Support Application for Mandamus and Order Issued by This Court.”[1] 
The Clerk is ordered to file this document as a supplemental record, and the
Court will treat it as such.  Tex. R.
App. P. 52.7(b).
The Clerk marked as “received” the cover letter
accompanying Long’s Affidavit of Indigence and his inmate trust fund account
print-out.  The Clerk is ordered to file these documents in both No.
10-06-235-CV and No. 10-06-239-CV.
            With regard to the above documents, we
suspend the rule for proof of service (Tex.
R. App. P. 9.5) under these circumstances.  See Tex. R. App. P. 2; see also Jones v.
State, No. 10-06-00289-CR, slip op. at 3 (Tex. App.—Waco Nov. 22, 2006, no
pet. h.) (Gray, C.J.) (mem. op.) (not designated for publication) (suspending
proof of service requirement in appeal involving incarcerated, pro se
appellant).  The Clerk shall mail copies of the above documents to Respondent
on the date of this order.  Any supplemental responses to the petitions for
writ of mandamus shall be filed within fourteen days of the date of this order.
 
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
(Chief Justice Gray dissenting)
Order
issued and filed December 20, 2006
Publish




[1]               The dissent mischaracterizes a
confidential, internal note that discusses not circulating internally
Long’s documents that are at issue in this order (his supplemental appendices)
until the Respondent has filed responses to the petitions.



,
                                                                      Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court # 03-001082-CV361
 

DISSENTING Opinion

 



          Is
a piece of paper that we all know as a “green card” not a return of service
because it is not on a form called “return” or “return of service”?  The issue here is simple.  Can a document be what it is, even if it does
not have that label?
          Under
the facts of this case, I believe the “green card,” having been signed upon its
return by the clerk, and which contains all the requirements of a return, when
affixed to the citation is a return even if it is not labeled as such.


          Thus,
the error complained of is not apparent from the face of the record.  I would affirm the judgment.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting
opinion delivered and filed April 13, 2005